DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0266876 A1) in view of Sasaki (US 2017/0003395 A1).
In regard to claim 1, Tan discloses an apparatus comprising:
at least one processor (505, Fig. 5);
at least one non-transitory memory (510, 535, 536, 537, Fig. 5) including computer program code instructions stored thereon, the computer program code instructions configured to, when executed, cause the apparatus to at least: 
estimate object location within the environment (¶28, line 7);
retrieve a static elevation mask (¶27);
generate a learned-elevation mask based (¶28), at least in part, on the static elevation mask and the estimated object location within the environment (¶28, lines 6-7) [where the equation S2 ⊆ M ⊆ S1 shows that the set of satellites selected using the digital surface model results in the use of fewer than or all of the satellites used based on the minimum elevation mask/static elevation mask.  Thus, use of the digital surface model maintains the minimum elevation mask/static elevation mask and only potentially 
receive signals from a plurality of Global Navigation Satellite System (GNSS) satellites (572, Fig. 5; ¶22); 
filter the signals from the plurality of GNSS satellites to eliminate from consideration a subset of satellites established as not having a line-of-sight with the apparatus (¶27); 
establish a location of the apparatus from remaining satellites established as having a line-of-sight with the apparatus (¶36); and
provide for at least one of route guidance or autonomous vehicle control based on the established location of the apparatus (¶20-21; ¶40).
Tan fails to disclose receiving sensor data of an environment of the apparatus; estimating object location within the environment based on the sensor data; generate a learned-elevation mask based, at least in part, on the static elevation mask and the estimated object location within the environment.
	Sasaki teaches:
receiving sensor data of an environment of an apparatus (S103, Fig, 3); 
estimating object location within the environment based on the sensor data (Fig. 4B and 7; ¶39-41) [where the position of the object relative to the objects in the environment is estimated]; and
generating a learned-elevation mask based, at least in part, on the estimated object location within the environment (S105, Fig. 3).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an accurate elevation mask is determined.
In regard to claim 8, Tan discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, (510, 535, 536, 537, Fig. 5) the computer-executable program code instructions comprising program code instructions to: 
estimate object location within the environment (¶28, line 7);
retrieve a static elevation mask (¶27);
generate a learned-elevation mask based (¶28), at least in part, on the static elevation mask and the estimated object location within the environment (¶28, lines 6-7) [where the equation S2 ⊆ M ⊆ S1 shows that the set of satellites selected using the digital surface model results in the use of fewer than or all of the satellites used based 
receive signals from a plurality of Global Navigation Satellite System (GNSS) satellites (572, Fig. 5; ¶22); 
filter the signals from the plurality of GNSS satellites to eliminate from consideration a subset of satellites established as not having a line-of-sight with the apparatus (¶27); 
establish a location of the apparatus from remaining satellites established as having a line-of-sight with the apparatus (¶36); and
provide for at least one of route guidance or autonomous vehicle control based on the established location of the apparatus (¶20-21; ¶40).
Tan fails to disclose receiving sensor data of an environment of the apparatus; estimating object location within the environment based on the sensor data; generate a learned-elevation mask based, at least in part, on the static elevation mask and the estimated object location within the environment.
	Sasaki teaches:
receiving sensor data of an environment of an apparatus (S103, Fig, 3); 
estimating object location within the environment based on the sensor data (Fig. 4B and 7; ¶39-41) [where the position of the object relative to the objects in the environment is estimated]; and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace adjusting the static elevation model by a digital surface model-based learned elevation mask with adjusting the static elevation model with a sensor-based learned elevation mask in the combination in order to ensure that current environment information is used.  Since new buildings are built and old buildings are torn down, landslides occur, etc., using sensors to determine real-time environment data ensures the accurate environment is known and used in determining the elevation mask.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an accurate elevation mask is determined.
In regard to claim 15, Tan discloses:
estimating object location within the environment (¶28, line 7);
retrieving a static elevation mask (¶27);
generating a learned-elevation mask based (¶28), at least in part, on the static elevation mask and the estimated object location within the environment (¶28, lines 6-7) [where the equation S2 ⊆ M ⊆ S1 shows that the set of satellites selected using the digital surface model results in the use of fewer than or all of the satellites used based on the minimum elevation mask/static elevation mask.  Thus, use of the digital surface model maintains the minimum elevation mask/static elevation mask and only potentially 
receiving signals from a plurality of Global Navigation Satellite System (GNSS) satellites (572, Fig. 5; ¶22); 
filtering the signals from the plurality of GNSS satellites to eliminate from consideration a subset of satellites established as not having a line-of-sight with the apparatus (¶27); 
establishing a location of the apparatus from remaining satellites established as having a line-of-sight with the apparatus (¶36); and
providing for at least one of route guidance or autonomous vehicle control based on the established location of the apparatus (¶20-21; ¶40).
Tan fails to disclose receiving sensor data of an environment of the apparatus; estimating object location within the environment based on the sensor data; generate a learned-elevation mask based, at least in part, on the static elevation mask and the estimated object location within the environment.
	Sasaki teaches:
receiving sensor data of an environment of an apparatus (S103, Fig, 3); 
estimating object location within the environment based on the sensor data (Fig. 4B and 7; ¶39-41) [where the position of the object relative to the objects in the environment is estimated]; and
generating a learned-elevation mask based, at least in part, on the estimated object location within the environment (S105, Fig. 3).

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an accurate elevation mask is determined.
In regard to claims 2, 9, and 16, Sasaki further discloses the apparatus is further caused to retrieve at least one previously generated learned-elevation mask, wherein causing the apparatus to generate a learned-elevation mask based, at least in part, on the static elevation mask and the estimated object location within the environment comprises causing the apparatus to generate a learned-elevation mask based, at least in part, on the static elevation mask, the estimated object location within the environment, and the at least one previously generated learned-elevation mask (Fig. 3; ¶46) [where the learned-elevation mask determined in S105 is determined based on the vehicle location determined in S103 (i.e. this location along with ephemeris determines the lines from the object to the satellites in Fig. 7), and the vehicle location is determined based on the previously generated learned-elevation mask S105 (from the previous iteration)].
claims 3, 10, and 17, Sasaki further discloses the sensor data is generated by at least one of an image sensor (114, Fig 1; ¶27) or a Light Distancing and Ranging (LiDAR) sensor (115, Fig. 1; ¶28). 
In regard to claims 4 and 11, Sasaki further discloses the at least one of an image sensor or LiDAR sensor is associated with the vehicle (114, 115, Fig 1). 

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan and Sasaki, as applied to claims 4, 11, and 17, and further in view of Suzuki (Multipath Mitigation using Omnidirectional Infrared Camera for Tightly Coupled GPS/INS Integration in Urban Environments).
Sasaki teaches estimating object location within the environment comprises using a camera, but states that "the details are not given here" (¶27).
Tan and Sasaki fail to teach causing the apparatus to perform semantic segmentation on the sensor data to estimate a location of at least one of buildings, vegetation, or geological features within the environment.
Suzuki teaches causing the apparatus to perform semantic segmentation on the sensor data to estimate a location of at least one of buildings, vegetation, or geological features within the environment (top, Fig. 2; p. 2916, ¶1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to the prior art, such as Suzuki, to fill in the details of estimating object location within the environment comprises using a camera based on the suggestion of Sasaki.  In particular, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the detailed 
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that using the camera to estimate object location within the environment is implemented.

Claims 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan and Sasaki, as applied to claims 1, 8, and 15, and further in view of Wild (US 5,716,301 A).
In regard to claims 6, 13, and 19, Tan further discloses the use of a conventional mapping/navigation applications (¶20, lines 4-5).
Tan and Sasaki fail to teach map matching the established location with a road segment; retrieve data associated with the road segment in response to map matching the location of the apparatus to the road segment; and provide for at least one of route guidance or autonomous vehicle control based on the retrieved data associated with the road segment.
Wild teaches map matching the established location with a road segment; retrieve data associated with the road segment in response to map matching the location of the apparatus to the road segment; and provide for at least one of route guidance or autonomous vehicle control based on the retrieved data associated with the road segment (col. 1, line 62 to col. 2, line 9; col. 5, lines 7-14; col. 8, lines 4-12). 

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that navigation/route guidance is implemented.
In regard to claims 7, 14, and 20, Wild further teaches causing the apparatus to control a speed of the vehicle according to the rules associated with travel along the road segment (col. 8, lines 4-12).

The following reference(s) is/are also found relevant:
	Skog (In-Car Positioning and Navigation Technologies—A Survey), which teaches the details of map matching (section VI B).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648